Citation Nr: 1810928	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  05-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne, as secondary to iodizing radiation and herbicide exposure.  

2.  Entitlement to service connection for a bilateral foot disorder, to include vesicular tinea pedis.  

3.  Entitlement to service connection for Type 2 diabetes mellitus (DM II), to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 videoconference hearing; a transcript is of record. 

The Board previously remanded this case for additional development in June 2015.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of chloracne, vesicular tinea pedis, and type 2 diabetes.  

2.  The competent and probative evidence does not establish that the Veteran was exposed to ionizing radiation or herbicide while in service.  

3.  The competent and probative evidence does not establish that the Veteran's DM II manifested within one year of separation from active duty.  

4.  The competent and probative evidence establishes that the Veteran's skin disorder, to include chloracne, has no relationship to any in-service occurrence or event.  

5.  The competent and probative evidence establishes that the Veteran's foot disorder, to include vesicular tinea pedis, has no relationship to any in-service occurrence or event.  

6. The competent and probative evidence establishes that the Veteran's DM II has no relationship to any in-service occurrence or event.  


CONCLUSION OF LAW

1.  The criteria for establishing service connection for a skin disorder, to include chloracne, as secondary to iodizing radiation and herbicide exposure have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

2.  The criteria for establishing service connection for a bilateral foot disorder, to include vesicular tinea pedis have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.102 (2017).

3.  The criteria for establishing service connection for Type 2 diabetes mellitus (DM II), to include as secondary to herbicide exposure have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks service connection for several disabilities.  In May 2003, the RO issued a letter which advised the Veteran of the criteria for service connection.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA clinical records are obtained and associated with the electronic claims file.  The Veteran has been afforded VA examinations for his skin and foot conditions.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's June 2015 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board recognizes that the December 1998 VA examination report still lacks the first page.  However, ultimately, this evidence was not relied upon in adjudicating the claims as below.  

The Veteran has not been afforded a recent VA examination, with an opinion as to the etiology for the disorders in this appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

The Board finds that a VA examination is not necessary because the evidence of record does not reveal any event, injury, or disease occurred in service except for the Veteran's contention for herbicide and radiation exposure.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Certain diseases are deemed associated with herbicide exposure under current VA law.  38 C.F.R. § 3.309 (e) lists chloracne and type II diabetes as such disease.  38 C.F.R. § 3.309(e) (2017).  Further, VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii).

Service connection for a disability based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to "radiation exposed Veterans" under 38 C.F.R. § 3.309 (d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a "radiogenic disease" under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement; that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As it applies to 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C. § 1112 (c)(3)(A); 38 C.F.R. § 3.309 (d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C. § 1112 (c)(3)(B); 38 C.F.R. § 3.309 (d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d) include: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C. § 1112 (c)(2); 38 C.F.R. § 3.309 (d)(2). 

The second approach to substantiate a radiation exposure related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show: (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).   

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2).   

More generally, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Finally, service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic during service or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

The United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

A.  Skin Disorder

The Veteran seeks service connection for a skin disorder, to include chloracne, as secondary to iodizing radiation and herbicide exposure.  

First, the Veteran was given a diagnosis of chloracne in March 2002 when he underwent the VA Agent Orange/ionized radiation examination.  The Board notes that this examination confirms the diagnosis of chloracne, but does not demonstrate the Veteran's herbicide or radiation exposure.  

The evidence does not establish that the Veteran was exposed to either herbicide such as Agent Orange or ionizing radiation.  Further, the evidence of record does not support that the skin disorder manifested within one year after separation from service.  The September 1971 exit medical examination reveals that the Veteran did not report any defect or disorders.  Also, the examination does not record any abnormality.  But the Veteran reports that he got skin rashes in 1977 when he filed a VA application for compensation or pension in October 1998.  Therefore, the Veteran's skin condition manifested more than a year after separation and fails to meet the requirement for herbicide exposure presumption under 38 C.F.R. § 3.307 (a)(6).  This also establishes that the presumptive service connection for chronic disease under 38 C.F.R. § 3.309 is not applicable to the Veteran for his chloracne; chloracne is not listed in 38 C.F.R. § 3.309(a) as chronic disease.  

The evidence neither establishes that the Veteran was exposed to herbicide while in service.  Search in the Defense Personnel Records Information Retrieval System (DPRIS) for the 1971 command history for the USS Hassayampa yielded that the ship was at the cost of South Vietnam in support of a task force and a task unit for one to several days in each month of March, April, May, June, and July.  It also revealed that in April 1971, the ship was anchored at Vung Tau harbor for 8 hours for fuel transfer and in the month of September 1971, the ship was moored in Pearl Harbor for the entire month.  In sum, the record does not show that the Veteran was involved in duty or visitation in the Republic of Vietnam, requisite element to be shown for herbicide exposure presumption under 38 C.F.R. § 3.307 (a)(6)(iii).  

As for his claim of exposure to ionizing radiation, the Board notes that the evidence does not show that chloracne is a radiogenic disease as defined by 38 C.F.R. § 3.311(b)(2).  Further, although the Veteran indicated in the April 2015 hearing that he wore a film badge while watching nuclear explosions onboard the USS Granville S. Hall, this lay statement lacks support of objective evidence.  The AOJ requested the Naval Dosimetry Center to provide the history of service-incurred occupational exposure to ionizing radiation for the Veteran.  The Navy's April 2016 reply was negative; review of the Naval Exposure Registry did not review any reports of occupational exposure to ionizing radiation pertaining to the Veteran.  

Finally, the evidence fails to establish direct service connection for chloracne because the evidence of record does not support any in-service incident causing chloracne.  The Veteran's both enlistment and exit medical examinations indicate that the Veteran had no skin disorder and the Veteran does not state any in-service event, injury, or disease, other than herbicide and radiation exposure, as related to his skin conditions.  

Therefore, the evidence supports a finding that the Veteran was not exposed to herbicide or ionizing radiation and that the Veteran's skin disorder, to include chloracne, is not related to his service.  

As the preponderance of the evidence is against the claim for a skin disorder, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

B.  Bilateral Foot Disorder

The evidence of record demonstrates that the Veteran was diagnosed with bilateral vesicular tinea pedis in August 2001.  

Presumptive service connection for chronic disease under 38 C.F.R. § 3.309(a) does not include the Veteran's foot disorder, and thus, it is inapplicable here.  

The Veteran reports no in-service incident, injury, or disease that might have caused his foot disorder.  The medical evidence confirms no incurrence of in-service incident, injury, or diseases.  The Veteran's STRs do not have any entry concerning his foot; the Veteran was found to have normal foot conditions at his enlistment and exit medical examinations.  

Therefore, the evidence supports a finding that the Veteran's foot disorder, to include vesicular tinea pedis, is not related to his service.  

As the preponderance of the evidence is against the claim for a foot disorder, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

C.  Type 2 Diabetes 

The Veteran was diagnosed with type 2 diabetes (DM II) sometime in 2000 and started to receive treatment for his diabetic conditions at least in 2005.  

Since the evidence fails to demonstrate herbicide exposure as explained for the skin disorder above, the available theories of service connection for the Veteran's DM II are direct service connection or presumptive service connection for chronic disease.  

The evidence does not support the theory of presumptive service connection for his DM II, since the medical evidence of record indicates that it is more likely than not that the Veteran did not manifest symptoms of diabetes until 2000, more than one year since separation from service.  

Direct service connection also fails for his DM II since the medical record does not establish that the Veteran had an in-service injury, event, disease that is related to his DM II.  The Veteran does not provide any statement concerning this issue either.  

Therefore, the evidence supports a finding that the Veteran was not exposed herbicide and that the Veteran's DM II is not related to his service.  

As the preponderance of the evidence is against the claim for DM II, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a skin disorder, to include chloracne, as secondary to iodizing radiation and herbicide exposure is denied.  

Entitlement to service connection for a bilateral foot disorder, to include vesicular tinea pedis is denied.  

Entitlement to service connection for Type 2 diabetes mellitus (DM II), to include as secondary to herbicide exposure is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


